Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2020

                                      No. 04-20-00110-CR

                                          Juan CERDA,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR9972-W1
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        In the trial court, appellant filed a pro se application for post-conviction writ of habeas
corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure, attacking his felony
conviction in 2016-CR-9972-W1 for which he was sentenced to seven years’ imprisonment.
When his application was denied by the trial court, he filed a notice of appeal seeking review by
this court. The courts of appeals, however, have no jurisdiction over felony post-conviction writs
of habeas corpus. See Ex parte Beard, 494 S.W.3d 315, 315-16 (Tex. App.—Waco 2015, no
pet.). Post-conviction writs of habeas corpus must be filed in the court of conviction, but made
returnable to the Texas Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07,
§ 3.

       We therefore ORDER appellant to show cause on or before March 20, 2020 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
pending further order of this Court.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court